Citation Nr: 0943670	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-32 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 
2000 and from June 2001 to May 2005.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied service connection for obstructive 
sleep apnea.  The claims file was subsequently transferred to 
the RO in Houston, Texas.

After certification of the appeal to the Board, the Veteran 
submitted additional evidence.  Such evidence was accompanied 
by a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.

In August 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  The service treatment records show no complaints of or 
findings indicative of sleep apnea.

2.  The probative medical evidence of record preponderates 
against a finding that the Veteran's current obstructive 
sleep apnea is related to any incident or event in military 
service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a Veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that he incurred obstructive sleep apnea 
in service.  He contends that he had all of the symptoms of 
obstructive sleep apnea for several years prior to retirement 
from military service.

As previously noted, service connection generally requires 
medical or, in certain circumstances, lay evidence of (1) a 
current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the present 
disability.  Davidson.  

Thus, the initial question is whether there is evidence of a 
current disability.  The evidentiary record includes several 
VA treatment records, VA QTC Medical Services (QTC) 
examination reports, and private treatment reports.  The 
record reflects assessments of obstructive sleep apnea 
beginning in April 2006.  See private treatment report from 
Dr. H.S. dated in April 2006.

The probative and persuasive evidence must also show in-
service incurrence of an injury or disease.  The Veteran 
contends he had sleep problems and related headaches in 
service.  However, the service treatment records simply do 
not support his appellate assertions.  The service treatment 
records show treatment for upper respiratory tract 
infections, viral infections, and other ailments, but they 
are negative for any complaints of sleep problems or 
headaches.  Although the record reflects the Veteran 
underwent drug tests with sedatives and stimulants, there is 
no evidence that the Veteran experienced trouble sleeping.  
More importantly, upon numerous Reports of Medical History, 
the Veteran denied experiencing any shortness of breath, 
frequent headaches, or frequent trouble sleeping.  In this 
regard, the Board notes that the Veteran's service treatment 
records contain numerous reports of physical examinations and 
medical histories throughout the span of his military career.  
Not one of those reports references sleep problems.

With reference to the third requirement, for the Veteran to 
be successful in this claim, the evidence must show that it 
is at least as likely as not that the obstructive sleep apnea 
is related to a disease, injury, or event that occurred in 
service.  As previously noted, the objective and credible 
evidence does not establish that the Veteran had trouble 
sleeping in service.  But, even when assuming, without 
conceding, that the Veteran had trouble sleeping in service, 
the evidence still preponderates against the claim.  The 
answer to the question of whether the evidence is at least in 
equipoise as to whether the Veteran currently has obstructive 
sleep apnea that is related to service is negative.  In fact, 
the Board finds that the evidence is not in equipoise but 
preponderates against the claim.

In this regard, the Board reiterates that the Veteran's 
service treatment records are negative.  Additionally, the 
Veteran indicated that apneic spells were first notice 6 
months after service separation, in December 2005.  See 
hearing transcript and statement from the Veteran's wife 
dated in January 2007.  Even the supporting statements 
submitted on the Veteran's behalf merely note snoring.  The 
first medical evidence of a diagnosis of obstructive sleep 
apnea was in April 2006.  See private treatment report from 
Dr. H.S. dated in April 2006.  

The record contains private and VA QTC medical opinions which 
address whether the Veteran's current disability was incurred 
in service.  The evidence in support of the Veteran's claim 
includes statements made by Dr. H.S. dated in December 2006, 
in which the physician noted that it is possible that the 
Veteran had sleep apnea while he was in service because 
usually sleep apnea patients do not seek advice regarding 
sleep treatment immediately after they develop condition.  
She also noted that usually it takes them two to five years 
before any sleep patients will actually seek medical advice.  
Other evidence in support of the Veteran's claim is a 
statement from Dr. J.T. who notes that the Veteran's 
obstructive sleep apnea is likely from history that he had 
problems with this while he was active duty and was 
undiagnosed.

The medical evidence against the Veteran's claim consists of 
a VA QTC medical opinion dated in July 2007.  The examiner 
opined that it is less likely than not that the Veteran's 
diagnosis of obstructive sleep apnea began while he was on 
active duty.  In making this determination, the examiner 
noted he underwent a detailed review of the Veteran's medical 
records and considered statements by Dr. H. S.  He also 
addressed the Veteran's snoring and notes that the Veteran 
never sought medical attention for his snoring and sleep-
related headaches or his poor quality of sleep.  He further 
commented that snoring is also commonly present in patients 
with allergies, nasal polyps, and/or nasal congestion.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the United States Court of 
Appeals for Veterans Claims (Court) found that guiding 
factors in evaluating the probity of a medical opinion are 
whether the opinion was based on sufficient facts or data, 
whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
Id.  The Court indicated that the claims file "is not a 
magical or talismanic set of documents, but rather a tool to 
assist VA examiners to become familiar with the facts 
necessary to form an expert opinion to assist the adjudicator 
in making a decision on a claim."  Id.

The Board does not question H. S.'s or J. T.'s skill or 
expertise as physicians.  However, the Board finds these 
opinions to have limited probative value.  H.S. does not 
indicate what facts or data or medical principles were relied 
upon when formulating the opinion.  Also, H.S. does not give 
the basis for the opinion which is too general and 
speculative.  Medical opinions that are speculative, general, 
or inconclusive in nature cannot support a claim.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (A medical statement 
using the term "could," or in the moving party's case, "may" 
or "possibly," without supporting clinical data or other 
rationale, is too speculative in order to provide the degree 
of certainty required for medical nexus evidence).  See also 
Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  

Although J.T. indicates that the Veteran had sleep apnea in 
service, it is not clear what, if any, evidence this opinion 
is based upon.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (a medical opinion must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions); see also Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of a veteran's disorder).  Dr. J.T.'s statements are 
merely the recordation of the history as related by the 
Veteran, and does not represent a probative medical 
conclusion or opinion by the author.  See LeShore v. Brown, 8 
Vet. App. 406 (1995); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (factors for assessing probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  

The Board recognizes that such opinions cannot be rejected 
solely because they are based upon history supplied by the 
claimant, but the critical question is whether it is credible 
in light of all of the evidence of record.  The Board may 
reject a medical opinion that is based on facts provided by 
the Veteran which have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the Veteran which formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).  Again, the service 
treatment records are silent with regard to any complaints of 
or findings associated with obstructive sleep apnea.  
Therefore, the Board finds that the opinions by H.S. and J.T. 
have little probative value as they are inconsistent with 
other objective evidence of record and outweighed by the VA 
QTC medical opinion dated in July 2007.

The Board finds that the 2007 VA QTC opinion is highly 
probative because the opinion was, in part, based upon a 
detailed review of the claims file.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  More importantly, the VA QTC examiner also 
provided the reasons and bases for the medical opinion and 
his opinion is consistent with the service treatment records. 

In addition, even though the Veteran asserts that the 2007 VA 
QTC examination report is inadequate, the Board finds that 
the record is adequate to render an equitable decision in 
this case.  Review of the examination report reveals that the 
examiner rendered an objective opinion after reviewing the 
Veteran's claims file and medical history, including 
statements by Dr. H.S. and the Veteran's supporting lay 
statements.  The report is therefore of great probative 
value.  Opinions offered by examiners based on a review of 
all the evidence on file is considered to be an important 
factor in reaching an informed opinion.  Owens v. Brown, 7 
Vet. App. 429 (1995).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, based on the foregoing, the Board attaches 
greater probative weight to the opinion from the July 2007 VA 
QTC examiner who had the benefit and review of all pertinent 
medical records and who provided a thorough rationale 
supported by the record.

Again, the Veteran's testimony and other lay statements are 
acknowledged.  However, the Board rejects the Veteran's 
assertions to the extent that he seeks to etiologically 
relate his obstructive sleep apnea to service.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The Veteran's testimony and the lay statements of record are 
competent to support the occurrence of events that are 
capable of lay observation or the presence of disability or 
symptoms of disability subject to lay observation.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, while the 
Veteran may be competent to report any symptoms of sleep 
impairment he previously or currently has and the Veteran's 
fellow soldiers and spouse can report that they heard the 
Veteran snoring, neither the Veteran nor any other layperson 
is competent to render an opinion as to the medical etiology 
of his disorder, absent evidence showing of medical training 
or expertise.  A layperson is generally not capable of 
opining on matters requiring medical knowledge. Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  So while the 
Veteran's contentions and the other supporting lay statements 
have been carefully and sympathetically considered, their 
contentions are outweighed by the probative medical evidence 
against the claim.

With respect to the textbook information regarding 
obstructive sleep apnea submitted by the Veteran, the Court 
has held that a medical article, textbook, or treatise can 
provide support, but that such must be combined with an 
opinion of a medical professional and be reflective of the 
specific facts of a case as opposed to a discussion of 
generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-
17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality 
of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999).  The Board has reviewed the textbook excerpt and 
determined that the information is too general in nature to 
provide the necessary evidence to show that the Veteran 
incurred sleep apnea in service.  Therefore, this information 
does not constitute probative evidence that the Veteran's 
sleep apnea is related to his period of active service.

As previously noted, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when 
there is (1) evidence that a condition was "noted" during 
service; (2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 
488, 495-98; 38 C.F.R. § 3.303(b).  However, the provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage, supra.  
In this case, the probative medical evidence reflects that 
the Veteran's obstructive sleep apnea is not related to 
service, thus, the Board finds that service connection is not 
warranted on the basis of continuity of symptomatology.  

For the reasons stated above, the Board finds that the 
Veteran's obstructive sleep apnea is not attributable to 
active military service.  Because the more probative evidence 
establishes that the Veteran's sleep apnea is not related to 
service, service connection is not warranted.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in July 
2006, before the original adjudication of the claim.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present case, the July 2006 VCAA 
letter did address applicable Dingess requirements and the 
applicable downstream issue of effective date.  In any event, 
as service connection is being denied, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained. 
 Examinations were performed under contract for VA by QTC in 
2006 and 2007 in order to obtain medical evidence as to the 
nature and etiology of the claimed disability.  Private 
treatment records were obtained and associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for obstructive sleep apnea 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


